Citation Nr: 0006924	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




INTRODUCTION

The appellant had active service from January 1973 to 
December 1975 and from May 1980 to June 1982.  In a September 
1998 administrative decision, the Department of Veterans 
Affairs (VA) Pittsburgh Regional Office (RO) determined that 
his Other Than Honorable discharge covering his second period 
of service, from May 1980 to June 1982, constituted a 
statutory bar to VA benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1992 rating decision of the RO, which denied the 
claims of entitlement to service connection for back, chest, 
and psychiatric disorders.  The appellant disagreed and this 
appeal ensued.  The Board denied the claims of service 
connection for back and chest disorders in a September 1999 
decision.  In that same decision, the Board granted the 
appellant's application to reopen the psychiatric-disorder 
claim previously denied in a December 1987 decision.  As 
such, the issue for appellate review is as stated on the 
title page of this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The preponderance of the evidence is against the claim of 
service connection for a psychiatric disorder.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1999, the Board established that the claim of 
service connection for a psychiatric disorder was well 
grounded.  38 U.S.C.A. § 5107(a).  VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  In May 
1996 and September 1999, the Board remanded the claim for 
further development of the record.  The record shows the RO 
accomplished this development in accordance with the remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (appellant is entitled to compliance with Board's 
remand directives).  On appellate review, the Board sees no 
areas in which further development may be fruitful.  

The appellant contends that he incurred a psychiatric 
disorder during his first period of service that ended in 
December 1975.  He also alleges that his current psychiatric 
disorder is related to injuries he claims he received to his 
back and chest during this period of service.  Service 
connection may be granted on a secondary basis only when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
In September 1999, the Board denied the appellant's claims of 
service connection for a back disorder and a chest disorder.  
Thus, service connection for a psychiatric disorder cannot be 
established as secondary to nonservice-connected back and 
chest disorders.  

Thus, this case presents the question of whether the evidence 
supports the appellant's claim or whether the preponderance 
of the evidence is against the claim.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 3.102 
(reasonable doubt means an approximate balance of positive 
and negative evidence that does not satisfactorily prove or 
disprove the claim).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, 
psychosis manifest to a degree of 10 percent within one year 
from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

As noted in the Introduction, the appellant served two 
different periods of active service, but  VA benefits may not 
be awarded based on the second period of service, from May 
1980 to June 1982.  The evidence relevant to this claim, and 
to the relationship between any current psychiatric disorder 
and the first period of service, from January 1973 to 
December 1975, consists of the following:

? The service medical records included a January 1973 
examination report, wherein the appellant indicated he 
had no psychiatric history and the examiner described a 
normal psychiatric clinical evaluation.  These records 
did not include any clinical records of psychiatric 
treatment.  A September 1975 separation examination 
again noted a normal psychiatric clinical evaluation.  

? In a May 1978 report of contact, a vocational 
rehabilitation counselor indicated that the appellant 
appeared to have a serious psychiatric problem.  

? In a July 1978 statement, a private psychiatrist stated 
that the appellant had a "genuine disability".  

? Private clinical records in November 1977, January and 
October 1979, and February 1982 indicated that the 
appellant was treated for psychiatric symptoms on those 
dates.  

? VA clinical records in June and July 1986 showed 
diagnoses of anxiety and paranoia.  It was noted that 
he claimed he designed the space shuttle and felt 
others controlled his thoughts.  

? VA examination in October 1986 included a diagnosis of 
schizoaffective disorder.  

? The appellant testified at a March 1987 hearing that he 
had a psychiatric disorder attributable to landing on 
his head during service after being kicked out of his 
bunk.  

? In a March 1987 statement, a case worker at a private 
psychiatric clinic noted that the appellant first came 
to that facility in May 1978, at first refused 
treatment, and then accepted treatment in June 1978.  
His diagnosis was paranoid schizophrenia.  

? VA examination in August 1988 included a diagnosis of 
moderate bipolar manic disorder and paranoid 
personality disorder.  

? A private clinical records in October 1989 described 
the appellant's psychiatric symptomatology and noted a 
diagnosis of paranoid schizophrenia.  

? In a November 1989 statement, an intern at a private 
psychiatric clinic informed the appellant that he could 
not recommend him for aviation training because of his 
mental health.  

? The appellant testified at a January 1991 hearing as to 
his current psychiatric symptomatology.  He stated that 
during active service he was knocked from his bunk and 
hit his head on a cement floor.  

? VA examination in March 1991 included diagnoses of 
bipolar disorder and paranoid personality disorder.  It 
was noted that the appellant was asked to see a 
psychiatrist during his period of service, but that he 
did not think he saw a psychiatrist.  

? In a lay statement received in July 1993, a person who 
stated she knew the appellant as a child wrote that he 
was a normal child and young man.  After his return 
from service, however, the lay person wrote, she 
detected a difference in him.  She stated that his mind 
was not the same after his return from service, that 
the content of his speech did not make sense, and that 
he was very weak in his mind.  

? The appellant testified at a March 1994 hearing as to 
his current psychiatric symptomatology and the events 
in service wherein he was knocked from his bunk and hit 
his head on a cement floor.  He indicated he told his 
sergeant of the injury, but was told to return to his 
duties.  

? VA psychiatric clinical records from March 1995 to 
February 1996 showed that the appellant had 
schizoaffective disorder versus paranoid schizophrenia.  

? VA examination in November 1996 included a diagnosis of 
paranoid schizophrenia.  It was noted that the 
diagnosis had been in effect for "many years", with 
the first onset of the disease about three years after 
separation from service.  It was noted that the 
appellant had a long history of grandiose delusions, 
including being the inventor of the lunar module.  A 
psychiatric activities assessment worksheet noted that 
the appellant was grossly impaired by reason of 
psychiatric symptoms and out of touch with routine 
reality.  

? VA examination in July 1997 included diagnoses of 
chronic paranoid schizophrenia.  After reviewing the 
claims file, the appellant's history, and his 
symptomatology, including his contention that a 
superior advised him to seek psychiatric counseling, 
the examiner noted that it "appears" the disorder 
began during the first period of service.  However, the 
examiner also remarked that the claims file contained 
no record substantiating his claim of receiving counsel 
to seek psychiatric treatment while in service.  

? The appellant's brother testified at a May 1998 hearing 
that he noticed a significant change in the appellant 
after he returned from boot camp.  The appellant 
testified that he was sent to see a psychiatrist as 
part of army reserve training after he separated from 
service.  

? VA clinical records from September 1997 to August 1999 
showed that the appellant had a diagnosis of paranoid 
schizophrenia.  It was noted that he had paranoid 
ideas, including that he designed the space shuttle.  

? VA examination in November 1999 included a diagnosis of 
chronic severe paranoid schizophrenia.  The examiner 
reviewed the claims file, noted that the first 
documentation of psychiatric treatment was in May 1978, 
and remarked on the absence of any medical records of 
treatment during service.  The examiner concluded that 
while the appellant had a serious psychiatric disorder, 
there was no evidence of the disorder in service.  
Thus, the examiner stated, while it was at least as 
likely as not that the appellant's symptoms predated 
his first documented treatment in 1978, it was not 
possible on this record to determine when these 
symptoms first occurred.  

The key date around which the other facts revolve is May 
1978.  The service medical records are silent as to any 
psychiatric treatment or symptomatology in service.  The 
record includes a May 1978 report of contact, prepared by a 
VA vocational rehabilitation counselor, indicating that the 
appellant appeared to have a serious psychiatric problem.  
This document is supported by a March 1987 statement by a 
case worker at a private psychiatric clinic and the November 
1996 VA examination, both of which indicated that the 
appellant was first treated for a psychiatric illness in 
1978.  The May 1978 report of contact is dated about 
29 months after the appellant separated from service and 
about 17 months after expiration of the one-year presumptive 
period following separation from service.  The Board must 
look at the remaining evidence and determine whether it 
relates the current psychiatric disorder to service ending 29 
months earlier or to the presumptive period ending 17 months 
earlier.  

A significant portion of the evidence summarized above 
provides information as to the current status of the 
psychiatric illness.  These documents include the July 1978 
private psychiatrist statement; the private clinical records 
in November 1977, January and October 1979, and February 
1982; the June to July 1986 VA clinical records; the October 
1986 and August 1988 VA examinations; the private clinical 
records in October 1989; the statement by a psychiatric 
intern in November 1989; and the VA psychiatric clinical 
records from March 1995 to February 1996 and from September 
1997 to August 1999.  This evidence is not probative to the 
claim because it does not address the relationship between 
the current psychiatric symptomatology and service. 

The appellant testified four times as to the merits of his 
claim, in March 1987, January 1991, March 1994, and May 1998.  
In essence, he stated that his current psychiatric 
symptomatology began during service.  Generally, statements 
prepared by lay persons ostensibly untrained in medicine 
cannot constitute competent medical evidence to render a 
claim well grounded.  The appellant, as a layperson, can 
certainly provide an eyewitness account of his own visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant 
possesses this requisite medical expertise.  Thus, his 
statements and contentions, while relevant as to his 
experiences and current symptoms, are not probative as to the 
medical question of whether his current symptoms are related 
to service. 

Similarly, the lay statement received in July 1993 and the 
testimony of the appellant's brother in May 1998 cannot serve 
as competent medical evidence relating any current 
psychiatric symptomatology to service.  The July 1993 lay 
statement, wherein a person who knew the appellant as a child 
wrote that he was very different mentally after his return 
from service, and the May 1998 testimony of the appellant's 
brother to the effect that the appellant was a different 
person after he experienced boot camp, offer a lay 
interpretation of the appellant's mental state before, 
during, and after service.  The record does not indicate that 
the person who wrote the July 1993 statement or the 
appellant's brother possesses expertise in medical matters.  
The statement and testimony, constituting eyewitness accounts 
of the appellant's visible symptoms, is certainly probative 
as to those facts.  Layno, 5 Vet. App. at 469.  However, the 
question as to the relationship between any current 
psychiatric symptoms and service is one involving medical 
matters, and medical testimony may only be provided by a 
witness qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu, 2 Vet. App. at 
494-95.  Because the record does not show that the person who 
wrote the July 1993 statement or the appellant's brother are 
qualified as medical experts, this statement and testimony 
cannot constitute probative evidence.  

The remaining evidence consists of three VA examination 
reports in March 1991, July 1997, and November 1999.  The 
March 1991 VA examination report indicated as history that 
the appellant asked to see a psychiatrist in service, but 
stated he did not actually consult a psychiatrist.  Thus, the 
examination report shows no more than that the appellant 
believed he was asked to see a psychiatrist, but did not 
actually do so.  It shows no more than that shown by the 
silent service medical records and provides no evidence 
linking the current psychiatric disorder to service.  Thus, 
the March 1991 VA examination does not constitute probative 
evidence relating the current psychiatric disorder to 
service.  

With the evidence discussed above not probative as to the 
medical issue in this claim, the decision here must focus on 
the opinions expressed by the July 1997 and November 1999 VA 
examiners.  The November 1999 VA examiner reviewed the claims 
file, diagnosed schizophrenia, and noted that the first 
documentation of psychiatric treatment was in May 1978.  He 
remarked on the absence of any medical records of treatment 
during service and concluded that, while the appellant had a 
serious psychiatric disorder, there was no evidence of the 
disorder in service.  Thus, the examiner stated, while it was 
at least as likely as not that the appellant's symptoms 
predated his first documented treatment in 1978, it was not 
possible to determine when these symptoms first occurred.  
The July 1997 VA examiner, who also reviewed the claims file 
and diagnosed schizophrenia, disagreed with this assessment, 
noting that it "appears" the disorder began during service.  
However, the examiner also remarked that the claims file 
contained no record substantiating the appellant's claim of 
receiving counsel to seek psychiatric treatment while in the 
service.  

Although the July 1997 VA examiner came to the opposite 
conclusion than the November 1999 VA examiner, several 
factors limit the evidentiary weight of the July 1997 VA 
examiner's conclusion.  The July 1997 VA examiner 
acknowledged the absence of any evidence of psychiatric 
complaints, treatment, or findings prior to May 1978, a 
significant weakness in the case.  Moreover, the July 1997 VA 
examiner opined that it "appears" the psychiatric disorder 
began during service.  As discussed by the Board in September 
1999, this speculative opinion was sufficient to serve as 
competent medical evidence to well ground the claim.  
However, as to the merits of the claim, the Board must 
evaluate the May 1997 opinion in the light of other probative 
evidence.  The November 1999 VA examiner, who reviewed the 
same evidence and accepted the likelihood that the disorder 
predated May 1978, opined that it was not possible to 
determine when the psychiatric symptoms first occurred.  

Given these distinctions, the Board concludes that the 
opinion expressed by the November 1999 VA examiner outweighs 
the opinion expressed by the July 1997 VA examiner.  The 
record supports the November 1999 VA examiner's opinion, 
whereas the July 1997 VA examiner's opinion is more 
speculative.  For the reasons discussed above in light of the 
record in this case, the Board determines that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.  


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 

